Citation Nr: 0902934	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder. 

2. Entitlement to service connection for residuals of a head 
injury.  

3. Entitlement to service connection for a respiratory 
disease.  

4. Entitlement to service connection for a bilateral ankle 
disability.  

5. Entitlement to service connection for arthritis.  

6. Entitlement to service connection for residuals of a right 
wrist injury.  

7. Entitlement to service connection for peptic ulcer 
disease.  

8. Entitlement to service connection for gastroesophageal 
reflux disease. 

9. Entitlement to service connection for a right knee 
disability.  

10. Entitlement to service connection for a skin disease to 
include chloracne due to exposure to Agent Orange.  

11. Entitlement to an initial rating higher than 10 percent 
for tendonitis of the left knee.  

12. Entitlement to an initial compensable rating for 
bilateral pes planus.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and H. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1968 to April 1970.  He served in Vietnam from 
September 1968 to September 1969.  He subsequently served in 
the South Carolina National Guard during which he had active 
duty in Iraq from December 2003 to February 2005.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  



In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  At the hearing, the veteran submitted 
additional evidence and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c). 

The claims of service connection for post-traumatic stress 
disorder and for a skin disease to include chloracne due to 
exposure to Agent Orange are REMAND to the RO via the Appeals 
Management Center in Washington, DC. 


FINDINGS OF FACT

1. Residuals of a head injury are not currently shown. 

2. A respiratory disease is not currently shown. 

3. A bilateral ankle disability is not currently shown. 

4. Arthritis is not currently shown. 

5. Residuals of a right wrist of service origin are not 
currently shown. 

6. Peptic ulcer disease was not affirmatively shown to have 
been present in service; peptic ulcer disease was not 
manifest to a compensable degree within one year of 
separation from service; and the current peptic ulcer 
disease, first documented after service beyond the one-year 
presumptive period for peptic ulcer disease as a chronic 
disease, is unrelated to an injury or disease of service 
origin.

7. Gastroesophageal reflux disease was not affirmatively 
shown to have been present in service; gastroesophageal 
reflux disease, first documented after service, is unrelated 
to a disease of service origin. 

8. A right knee disability is not currently shown.  

9. Tendonitis of the left knee is manifested by painful 
motion with full extension and flexion to 50 degrees without 
additional functional loss due to pain on use or instability.  

10. Bilateral pes planus is manifested by mild symptoms. 


CONCLUSIONS OF LAW

1. Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2. A respiratory disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008). 

3. A bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008). 

4. Arthritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008). 

5. Residuals of a right wrist injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

6. Peptic ulcer disease was not incurred in or aggravated by 
service and service connection for peptic ulcer disease as a 
chronic disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

7. Gastroesophageal reflux disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

8. A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

9. The criteria for an initial rating higher than 10 percent 
for tendonitis of the left knee have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Codes 5003, 5024, 5260, 5261 (2008).  

10. The criteria for an initial compensable rating for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 
5276 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the claims of service connection, the RO provided pre-
adjudication VCAA notice by letters, dated in August 2005.  
The notice included the type of evidence needed to 
substantiate the claims of service connection, that is: 
evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim, except for the provisions for the 
effective date of a claim and for the degree of disability 
assignable). 

As for the notice of the provisions for the effective date of 
a claim and for the degree of disability assignable, as the 
claims of service connection are denied effective date or 
disability rating can be assigned as a matter of law.  
Accordingly, there can be no possibility of any prejudice to 
the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

On the initial claims for increase, the RO provided pre-
adjudication VCAA notice by letter, dated in April 2005, on 
the underlying claims of service connection.  Where, as here, 
service connection has been granted and the initial ratings 
have been assigned, the claims of service connection have 
been more than substantiated, the claims have been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disabilities, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 21 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  

The RO has obtained the service treatment records of the 
veteran's first period of active service.  The veteran 
submitted copies of service treatment records for his period 
of active duty while in the National Guard, including his 
period of active service while in Iraq.  The RO has also 
obtained VA records and the veteran submitted records of 
private hospitalization in May 1972.   

On the claims of service connection for residuals of a head 
injury, a respiratory disease, a bilateral ankle disability, 
arthritis, residuals of a right wrist injury, and a right 
knee disability, in the absence of any currently diagnosed 
disability, a VA medical examination under the duty to assist 
is not warranted. 

On the claims of service connection for peptic ulcer disease 
and for gastroesophageal reflux disease, the evidence of 
record is sufficient to decide the claims.  

The veteran was afforded VA examinations on the claims for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service treatment records for the period of service from 
April 1968 to April 1970, including the reports of entrance 
and separation examinations, contain no complaint, finding, 
history, notation, treatment, or diagnosis of residuals of a 
head injury, a respiratory injury or disease, a bilateral 
ankle injury or disease, arthritis, right wrist injury, 
peptic ulcer disease, gastroesophageal reflux disease, or a 
right knee injury or disease. 

After the period of service from April 1968 to April 1970, 
private medical records show that in May 1972 the veteran had 
a ganglion cyst removed from the right wrist, which he had 
noticed for a month.  

Service treatment records of National Guard include a history 
of ulcer surgery in January 1986 and a head injury at work in 
April 1997.  On demobilization examination in February 2005, 
the veteran complained of bilateral knee pain.  No right knee 
abnormality was found.  On examination in December 2005 for a 
Medical Board for the National Guard, the veteran complained 
of shortness of breath, painful wrist, arthritis, knee and 
ankle pain, heartburn or frequent indigestion, and ulcer.  
The pertinent finding was multiple joint pain, including the 
knees and ankles. 

VA records disclose that in April 2005 on the examination for 
the Agent Orange Registry the veteran complained of painful 
knees.  History included a gastrointestinal bleed (1986); 
hurt ankles (2004); and head injury (1998 and 2004).  X-rays 
of the knees were normal.  Chest X-rays revealed no evidence 
of acute or active cardiopulmonary process.   The assessment 
was chronic knee pain.  In July 2005, an upper 
gastrointestinal X-ray series revealed spontaneous 
gastroesophageal reflux with spontaneous clearance.

On VA general medical examination in August 2005, the veteran 
stated that he had bilateral knee pain and had right wrist 
surgery while in Vietnam.  History included a diagnosis of 
gastroesophageal reflux disease.  On other VA examination in 
August 2005, it was noted that while in Iraq the veteran had 
been diagnosed as having tendonitis of both knees.  The 
examiner did not make a diagnosis because he did not have the 
veteran's entire medical record. 



VA records show that in October 2005 an upper 
gastrointestinal X-ray series was negative for obstruction or 
reflux.  In February 2006, the veteran described a reflux 
sensation.  On VA examination in March 2006, the veteran 
stated that he twisted his ankles in 1968 while in Vietnam 
and again in Iraq.  X-rays were negative.  The examiner found 
no objective evidence to support a diagnosis for the ankles.  
X-rays of the knees revealed no evidence of arthritis.  In 
April 2006, medical history included gastroesophageal reflux 
disease. 

In June 2008, the veteran testified that while in Iraq he had 
walked into an air conditioner, striking his head and causing 
him to "blank out" for a while.  The veteran testified that 
his injured his right wrist in Vietnam when radio equipment 
fell on his hand but the only treatment he received was a 
wrap and a heat pad.  The veteran testified that he injured 
his right knee in Iraq from falling down a lot.  He also 
stated that he injured his ankles in Iraq and he was given an 
ankle brace.  The veteran testified that due to sand storms 
in Iraq he had episodes of chest congestion, resulting in 
shortness of breath.  The veteran also testified that he had 
an ulcer and acid reflux, which began after his service in 
Vietnam.  The veteran testified that he had arthritis of 
knees and ankles. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis or 
peptic ulcer disease becomes manifest to a degree of 10 
percent within one year from date of separation from service, 
the disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

National Guard Service

A member of the National Guard only serves in the federal 
military when the member is formally called into the military 
service of the United States.  At all other times, a member 
of the National Guard serve solely as a member of the State 
militia under the command of a state governor.  To have basic 
eligibility as a veteran based on a period of duty as a 
member of a state Army National Guard, a National Guardsman 
must have been ordered into Federal service under 38 U.S.C.A. 
§§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen 
and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 
Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 
2418, 110 L.Ed2d 312 1990).  Accordingly, as for the 
veteran's service in the National Guard only the period of 
federalized service from December 2003 to February 2005 is 
qualifying service for the purpose of VA disability 
compensation.  



Analysis

Residuals of a Head Injury, Respiratory Disease, Bilateral 
Ankle Disability, Arthritis, Residuals of a Right Wrist 
Injury, and a Right Knee Disability

On the basis of the service treatment records, neither 
residuals of a head injury, a respiratory disease, a 
bilateral ankle disability, arthritis, residuals of a right 
wrist injury, nor a right knee disability was affirmatively 
shown during service, and service connection under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established. 

To the extent that the veteran declares that he has the 
claimed disabilities, none of the claimed disabilities is a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where the determinative questions involve medical diagnoses, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

Residuals of Head Injury 

Although the veteran testified that VA medical personnel had 
told him that his headaches were due to inservice trauma, 
this is not shown by the VA records. 


Further, the veteran's testimony as to what he was told by 
medical personnel does not constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the 
connection between a lay account of past medical information, 
and filtered through layman's sensibilities, such evidence is 
too attenuated and inherently unreliable to constitute 
medical evidence).  And there is no competent medical 
evidence of residuals of a head injury of service origin.  
The veteran is already service-connected for fibromyalgia, 
which encompasses headaches. 

Respiratory Disease  

As for a respiratory disease, there is no competent medical 
evidence of a current disability related to shortness of 
breath due to exposure to sand storms in Iraq as chest X-rays 
in 2005 showed no acute or active cardiopulmonary process. 

Bilateral Ankle Disability and Arthritis

As for a bilateral ankle disability and arthritis, there is 
no competent medical evidence of current residuals of any 
injury to either ankle or of arthritis as the objective 
evidence does not support a diagnosis of a disability of the 
ankles as evidenced by VA examination in March 2006. 

Also, other than the service-connected degenerative joint 
disease of the lumbar spine, there is no competent medical 
evidence of current arthritis established by X-rays or by 
clinical finding of any other joint.  The veteran is service-
connected for fibromyalgia, which includes widespread 
musculoskeletal pain. 

Residuals of a Right Wrist Injury

As for residuals of a right wrist injury, the veteran stated 
that he had wrist surgery during service, the record shows 
that the veteran had right wrist surgery for a ganglion cyst 
in 1972 after service.  The ganglion cyst was not associated 
with an injury of service origin.  

Where as here, the determination involves a question of 
medical causation, that is, medical evidence of an 
association or link between the ganglion cyst, first 
documented after service, and an established injury, disease, 
or event in service, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.  As lay person, the 
veteran is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  

And there is no competent medical evidence of current 
residuals of a right wrist injury of service origin or 
competent medical evidence of an association or link between 
the ganglion cyst, first documented after service, and an 
established injury, disease, or event in service. 

Right Knee Disability

As for a right knee disability, there is no competent medical 
evidence of a current right knee disability.  The veteran is 
service-connected for fibromyalgia, which includes widespread 
musculoskeletal pain.  

To the extent the veteran relates the claimed disabilities to 
an injury or disease of service origin, the Board rejects the 
veteran's statements and testimony as competent medical 
evidence for the reasons articulated.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

And in the absence of competent medical evidence of a current 
diagnosis of either residuals of a head injury, a respiratory 
disease, a bilateral ankle disability, arthritis, residuals 
of a right wrist injury, or a right knee disability, there 
can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).



As the Board may consider only competent medical evidence to 
support its findings on questions of medical diagnoses, not 
capable of lay observation, and of medical causation, where a 
lay assertion on medical causation is not competent evidence, 
and as there is no such competent favorable medical evidence, 
the preponderance of the evidence is against the claims of 
service connection for residuals of a head injury, a 
respiratory disease, a bilateral ankle disability, arthritis, 
residuals of a right wrist injury, or a right knee 
disability, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

Peptic Ulcer Disease and Gastroesophageal Reflux Disease

On the basis of the service treatment records, peptic ulcer 
disease and gastroesophageal reflux disease were not 
affirmatively shown during service, and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established. 

In statements and in testimony, the veteran stated that his 
gastrointestinal problems began in service.  As service 
treatment records lack the combination of manifestations 
sufficient to identify peptic ulcer disease or 
gastroesophageal reflux disease and sufficient observation to 
establish chronicity in service, and as chronicity in service 
is not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claims.  38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(b).

After service, peptic ulcer disease was first documented in 
1986, beyond the one-year presumptive period for 
manifestation of peptic ulcer disease as a chronic disease 
under 38 U.S.C.A. § 1112l  38 C.F.R. §§ 3.307, 3.309, and 
gastroesophageal reflux disease was first documented in 2005.  
The absence of documented complaints of symptoms of peptic 
ulcer disease from 1970 to 1986 interrupts continuity and 
weighs against the claim.  



And the absence of documented complaints of symptoms of 
gastroesophageal reflux disease from 1970 to 2005 also 
interrupts continuity and weighs against the claim. 38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  

To the extent that the veteran asserts continuity in 
statements made after service, the veteran did not register 
any complaint of symptoms of peptic ulcer disease until 1986 
and the veteran did not identify gastroesophageal reflux 
disease during his period of federalized service.  Here, the 
evidence of continuity fails not because of the lack of 
medical documentation, rather the assertions of continuity 
are not credible and less probative than the negative 
evidence, that is, a lack of evidence.  Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Neither peptic ulcer disease nor gastroesophageal reflux 
disease is a condition under case law where lay observation 
has been found to be competent to establish a diagnosis and 
the determination as to the presence of the disability 
therefore is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where the determinative questions involve medical diagnoses, 
not capable of lay observation, and medical causation, that 
is, medical evidence of an association or link between a 
disability, first documented after service, and an 
established disease in service, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  As lay person, the veteran is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.

As there is no competent medical evidence that either peptic 
ulcer disease or gastroesophageal reflux disease had onset 
during service or that either peptic ulcer disease or 
gastroesophageal reflux disease is otherwise related to a 
disease of service origin, and the Board may consider only 
competent medical evidence to support its findings on 
questions of medical diagnoses, not capable of lay 
observation, and of medical causation, where a lay assertion 
on medical causation is not competent evidence, and as there 
is no such competent favorable medical evidence, the 
preponderance of the evidence is against the claims of 
service connection for peptic ulcer disease and 
gastroesophageal reflux disease and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Claims for Increase

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  


Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.

Left Knee Tendonitis

In the rating decision in September 2005, the RO granted 
service connection for anterior tibial tendonitis of the left 
knee and assigned an initial rating of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5260.  Under 
Diagnostic Code 5024, tenosynovitis, substantiated by X-ray 
findings, is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion for the specific joint 
involved.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criteria for a 10 percent are 
either slight recurrent subluxation or slight instability.  

Analysis

On VA examinations in August 2005 and in March 2006, left 
knee flexion was to 120 degrees and 50 degrees, respectively.  
As 50 degrees does not more nearly approximate or equate to 
flexion limited to 30  degrees, the criteria for a 20 percent 
schedular rating under Diagnostic Code 5260 for limitation of 
flexion, even when considering 38 C.F.R. §§ 4.40, 4.45, and 
4.59 as there was no additional loss of motion after 
repetitive use.  

On the VA examinations, left knee extension was full.  
Accordingly, as extension is not limited to 10 degrees, the 
criteria for a separate 10 percent rating under Diagnostic 
Code 5261, considering 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
have not been met.

As for a separate rating based on instability under 
Diagnostic Code 5257, there is no objective evidence of 
ligament laxity or instability.  For these reasons, the 
preponderance of the evidence is against the claim for an 
initial rating higher than 10 percent for the left knee at 
any time during the appeal period.  

Bilateral Pes Planus

Bilateral pes planus is currently rated zero percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  The criteria for a 
10 percent rating are moderate symptoms with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo-achillis, and pain on manipulation and use of 
the feet. 



Analysis

On VA examination in August 2005, there were no calluses of 
the feet.  There was no limitation of motion or painful 
motion of the feet.  There was no abnormal appearance in 
weight-bearing.   There was no tenderness of the Achilles 
tendon on manipulation.  

On VA examination in March 2006, there were no calluses.  The 
toes were in the mid-line without deformity.  There was no 
evidence of abnormal weight-bearing.  His arches fully 
reconstituted on sitting and there was minimal change on 
weight-bearing.  There was no weakness or instability.  There 
was no pain on manipulation of the Achilles tendons.  X-rays 
were negative.  The diagnosis was no objective finding of pes 
planus. 

The veteran testified that he had calluses and he used an 
ankle brace because of feet. Nevertheless, on the most recent 
VA examination in March 2006, there was no objective evidence 
of pes planus.    

The veteran's complaints of pain and weakness of the feet are 
encompassed in the service-connected fibromyalgia, which 
includes widespread musculoskeletal pain. In the absence of 
evidence of the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-achillis, and pain on 
manipulation and use of the feet, the criteria for a 
compensable rating under Diagnostic Code 5276, considering 38 
C.F.R. §§ 4.40, 4.45, and 4.59, have not been met. 

For these reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating at any 
time during the appeal period.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Comparing the veteran's disabilities levels and 
symptomatology to the Rating Schedule, the degrees of the 
disabilities are contemplated by the Rating Schedule and the 
assigned schedular ratings are, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).   

ORDER

Service connection for residuals of a head injury is denied.  

Service connection for a respiratory disease is denied. 

Service connection for a bilateral ankle disability is 
denied.  

Service connection for arthritis is denied.  

Service connection for residuals of a right wrist injury is 
denied.  

Service connection for peptic ulcer disease is denied.  

Service connection for gastroesophageal reflux disease is 
denied. 

Service connection for a right knee disability is denied. 


REMAND

On the claim of service connection for post-traumatic stress 
disorder, the veteran's DD-214 shows that he served in 
Vietnam from September 1968 to September 1969.  He was awards 
included the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  His military occupational specialty 
during his service in Vietnam was initially as a wireman but 
was changed in October 1968 to a field switchboard operator 
and to a message clerk in November 1968 until the end of his 
service in Vietnam.  He was not awarded any decorations or 
citations indicative of combat.  

In a statement in October 2005, the veteran stated that he 
served in Battery B, 3rd Battalion, 178th Field Artillery in 
Iraq at Camp Cedar II at Tallil Air Base and in June 2004 the 
mess hall was bombed. 

On VA examination in March 2006, post-traumatic stress 
disorder due to a combat stressor was diagnosed. 

In June 2008, the veteran testified that in Vietnam he was a 
radio operator with an infantry unit, that he was shot at, 
and that once he came under a rocket attack in May or June 
1969.   

The veteran has submitted sufficient information to 
facilitate a search of Army records for documentation of an 
in-service stressor, which warrants further development under 
the duty to assist. 

On the claim of service connection for a skin disease, VA 
records in October 2005 include a history of acne since 
Vietnam and other skin lesions on return from Iraq.  He had 
an acneform eruption on his back and post-auricular surfaces 
which could be chloracne due to exposure to Agent Orange.  In 
February 2006, it was questionable that the veteran had 
chloracne.  



As the evidence suggests that the veteran may have chloracne 
and as the veteran served in Vietnam and is presumed to have 
been exposed to herbicides, including Agent Orange, further 
development under the duty to assist is warranted.  

Accordingly, the case is REMANDED for the following action: 

1 Ask the U.S. Army and Joint Services 
Research Center (JSRRC) to search for 
documentation of: 

a). An enemy attack, including rocket 
attacks, in October or November 1968 in 
the unit history and lessons learned for 
A Company, 1st Battalion, 26th Infantry 
Regiment, 1st Infantry Division; and in 
May or June 1969 in the unit history and 
lessons learned for Headquarters and 
Headquarters Company, 1st Battalion, 26th 
Infantry Regiment, 1st Infantry Division; 
and, 

b). The bombing of a mess hall in June 
2004 at Camp Cedar II at Tallil Air Base 
in Iraq. 

2. After the response from JSRRC, 
determine whether there is credible 
supporting evidence of any in-service 
stressor and, if there is credible 
supporting evidence of any in-service 
stressor, determine whether the evidence 
of record is sufficient to decide the 
claim and, if not afford the veteran a VA 
examination and obtain a VA medical 
opinion. 



3. Afford the veteran a VA examination by 
a dermatologist to determine whether the 
veteran has chloracne or other skin 
disease.  If a skin disease other than 
chloracne is diagnosed, the examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that the 
current skin condition is related to the 
documentation in July 1968 of acne before 
the veteran served in Vietnam.

The claims folder must be made available 
to the examiner for review.

4. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, then 
furnish the veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


